EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.No. 333 -137770on Form S-8 pertaining to the Royal Financial Inc.2005 Stock Option Planand the Royal Financial Inc. 2005 Recognition and Retention Plan and Trust Agreement of our report dated September 28, 2007 on the consolidated financial statements of Royal Financial, Inc. which report is included in Form 10-KSB for Royal Financial, Inc.forthe year ended June 30, 2007. /s/ Crowe Chizek and Company LLC Oak Brook, Illinois September 28, 2007
